DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the outer peripheral groove having a groove width larger than a value of 0.69, which is a value obtained by subtracting a chamfer width as a width of the chamfered portions in the center axis direction and the groove width as a width of the groove in the center axis direction from a total width being a width of the main body in the center axis direction and dividing the net width by the total width” (emphasis added); it is not clear how a groove width value can be larger than a value that requires the same groove width value to be subtracted from a total width value and divided by said total width value. It is respectfully pointed out that the disclosed invention appears to define the value claimed to be larger than 0.69 being (W1 – 2*W2 – W4)/W1, where W1 is the total width, W2 is a 
Furthermore, claim 1 recites the limitation "the net width" in claim line 14. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 and 9-16, depend from or include all limitations of, claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claims 5-8 recite “a circumferential direction” in claim line 2 and depend from claim 1 which recites “a circumferential direction” in claim line 7; it is not clear if and how the claimed invention includes more than one circumferential direction.
Clarification and/or amendment is respectfully requested.

Claims 9-16 recite the limitation "the bearing" in claim line 1. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13 and 15 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS62-163324 – hereafter JPS – in view of Gunji (JP56-143316).

Regarding claim 1, JPS teaches a bearing (Fig.2), comprising:
a main body having an annular shape (Fig.2);
an outer peripheral groove (Fig.2, where 22a points to) which is a groove extending in a circumferential direction of an outer peripheral surface of the main body (Fig.2), 
the outer peripheral groove having a groove width larger than a value of 0.69, which is a value obtained by subtracting the groove width as a width of the groove in the center axis direction from a total width being a width of the main body in the center axis direction and dividing the net width by the total width (Note machine translation page 3 where L1/L2 = 1.2 – 2.0, which would result in L2/L1 = 0.50 – 0.83 and L2 being an effective friction width. Furthermore, in machine translation page 4 L2 is disclosed as being comprised of l1 and l2 as the effective friction width of the embodiment in Fig.2, 
JPS does not explicitly disclose chamfered portions formed at both ends of the outer peripheral surface of the main body in a center axis direction; and a chamfer width as a width of the chamfered portions in the center axis direction being subtracted from the total width.
Gunji teaches a bearing structure for a turbocharger (Fig.1/3). Gunji further teaches the bearing including chamfered portions formed at both ends of an outer peripheral surface of a main body in a center axis direction (Fig.3); chamfered ends are known to facilitate assembly of annularly extending components and to also decrease stress concentration of potential sharp corner ends.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bearing of JPS by having chamfered portions formed at both ends of the outer peripheral surface of the main body in a center axis direction as taught by Gunji because this would facilitate assembly of annularly extending components and to also decrease stress concentration of potential sharp corner ends; and to further subtract a chamfer width as a width of the chamfered portions in the center axis direction from the total width while maintaining the effective friction width ratio within the ratio disclosed by JPS to help balancing shearing forces present during operation of the bearing.

Regarding claim 3, JPS and Gunji further teach in the outer peripheral groove, a value obtained by dividing the net width by the total width is equal to or smaller than 0.75 (JPS, see disclosed ratio in claim 1 rejection above covers equal to or smaller than 0.75)

claims 5 and 7, JPS and Gunji further teach an inner peripheral groove (Gunji Fig.3, where 46 points to) extending in a circumferential direction is formed in an inner peripheral surface of the main body.

Regarding claims 9, 11, 13 and 15, JPS and Gunji further teach a turbocharger (Gunji Fig.1) comprising a bearing as in claims 1, 3, 5 and 7, respectively.

Allowable Subject Matter
Claims 2, 4, 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 10, 12, 14 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
in the outer peripheral groove, a value obtained by dividing a depth of the main body in a radial direction by the groove width is equal to or larger than 0.083;
although both JPS and Gunji disclose an outer peripheral groove depth of the main body in a radial direction and the groove width, neither JPS or Gunji disclose the claimed value ratio between said depth and width and no indication 
Lee (US 8,708,567 B2) discloses a bearing with an outer peripheral groove (Fig.2, 161) and further discloses the outer peripheral groove depth is determined in consideration of the rigidity, machining cost, and time of the bearing (column 5 line 34-38), however, no disclosure is given based on a ratio of said depth with respect to the groove width;
Lee et al (US 9,222,511 B2) discloses a bearing with an outer peripheral groove (Fig.8, 112) and further discloses the outer peripheral groove depth is determined in consideration of the rigidity, machining cost, and time of the bearing (column 8 line 13-17), however, no disclosure is given based on a ratio of said depth with respect to the groove width;
Futae et al (US 20170009810 A1) discloses a bearing with an outer peripheral groove (Fig.7/8, 122) and width (Wg) and depth of the groove (Da/Db) of the groove, however, no disclosure is given based on a ratio of said depth with respect to the groove width;
Note that applicant has disclosed criticality of the claimed ratio by setting a whirl vibration to approximately half compared to not having an outer peripheral groove (see ¶65), for said reasons the examiner could not establish a prima facie case of obviousness based on change in size/proportion as per MPEP 2144.04 IV A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745